This decision of the New Mexico Court of Appeals was not selected for publication in
the New Mexico Appellate Reports. Refer to Rule 12-405 NMRA for restrictions on the
citation of unpublished decisions. Electronic decisions may contain computer-
generated errors or other deviations from the official version filed by the Court of
Appeals.

          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

No. A-1-CA-40255

STATE OF NEW MEXICO ex rel.
CHILDREN, YOUTH & FAMILIES
DEPARTMENT,

      Petitioner-Appellee,

v.

AMITY M.,

      Respondent-Appellant,

IN THE MATTER OF ALESIO R. and
ASPEN A.,

      Children.

APPEAL FROM THE DISTRICT COURT OF MORA COUNTY
Abigail Aragon, District Judge

Children, Youth & Families Department
Mary McQueeny, Chief Children’s Court Attorney
Santa Fe, NM
Kelly P. O’Neill, Children’s Court Attorney
Albuquerque, NM

for Appellee

Cravens Law, LLC
Richard H. Cravens, IV
Albuquerque, NM

for Appellant

David Silva, Attorney at Law
David R. Silva
Las Vegas, NM
Guardian Ad Litem

                               MEMORANDUM OPINION

ATTREP, Judge.

{1}   Respondent Amity M. (Mother) appeals from the district court’s judgment
terminating her parental rights. [2 RP 340-42] In this Court’s notice of proposed
disposition, we proposed summary affirmance. [CN 15] Mother filed a memorandum in
opposition, which we have duly considered. Remaining unpersuaded, we affirm.

{2}     In her memorandum in opposition, Mother repeats the presentation of the issues
and facts asserted and argued in Mother’s docketing statement. [MIO 1-4] Mother has not
asserted any facts, law, or argument that persuade this Court that our notice of proposed
disposition was erroneous. See Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M.
754, 955 P.2d 683 (“Our courts have repeatedly held that, in summary calendar cases,
the burden is on the party opposing the proposed disposition to clearly point out errors in
fact or law.”); State v. Mondragon, 1988-NMCA-027, ¶ 10, 107 N.M. 421, 759 P.2d 1003
(stating that a party responding to a summary calendar notice must come forward and
specifically point out errors of law and fact, and the repetition of earlier arguments does
not fulfill this requirement), superseded by statute on other grounds as stated in State v.
Harris, 2013-NMCA-031, ¶ 3, 297 P.3d 374.

{3}    Accordingly, for the reasons stated in our notice of proposed disposition and
herein, we affirm the termination of Mother’s parental rights.

{4}   IT IS SO ORDERED.

JENNIFER L. ATTREP, Judge

WE CONCUR:

SHAMMARA H. HENDERSON, Judge

JANE B. YOHALEM, Judge